Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a method of manufacturing an electrolyte for a electrochemical cell, the method comprising:
Heating and maintaining a substrate at 200-1200°C;
Depositing a metal layer by reactive magnetron sputtering with a metal target and:
Starting with a chamber pressure from 0.1 to 10Pa with a flow rate Dp1 of plasma gas;
Starting sputtering and supplying an oxygen flow rate of Dr1 (lower than Dp1), while keeping the pressure at 0.1 to 10Pa;
Maintaining elemental sputtering conditions to deposit the layer
Stopping sputtering
Increasing the flow rate Dr1 to Dr2, and stopping or lower the flow of plasma gas to Dp2, Dp2 being equal or less than ½ Dr2, and adjusting overall pressure to greater than or equal to 10Pa
Oxidation-crystallizing the metal layer deposited for a sufficient time to obtain electrolyte;
Stopping the oxygen supply;
Repeating the deposition/oxidation treatment cycle at least one further time.

While prior art exists disclosing knowledge in the art of reactive magnetron deposition at elemental conditions with plasma gas and oxygen, maintaining high temperature conditions, and subsequent oxidation with higher oxygen and pressure conditions and repetition of the cycle within the same or separate chambers (see prior office action), none of the prior art teaches nor suggests all the requisite steps with the specific oxygen and plasma gas flow rates and chamber pressure at the requisite temperature range being maintained with the formation of an electrolyte for a fuel cell without hindsight recombination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794